COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON APPELLANT’S
                           MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      San Jacinto River Authority v. Elizabeth Bolt, et al.

Appellate case number:    01-18-00823-CV

Trial court case number: 1113458

Trial court:              County Civil Court at Law No. 1, Harris County

       The motion for reconsideration en banc is DENIED.

                                        PER CURIAM


En banc court consists of Justices Keyes, Lloyd, Kelly, Goodman, Landau, Hightower, and
Countiss.

Chief Justice Radack and Justice Higley not participating.


Date: October 10, 2019